Campbell, J.
 The evidence taken in the light most favorable to the plaintiff, Price v. Tomrich Corp., 275 N.C. 385, 167 S.E. 2d 766 (1969), tends to show that the decedent, Eason, died of a gunshot wound suffered while he was on duty in his policeman’s uniform and shortly after he had been seen searching Robert Rogers. The plaintiff must show that the loss sued upon falls within the terms of the coverage of the insurance policy in question. The insurer has the burden of showing, once coverage has been established, that the circumstances of the loss bring it within any exclusionary clauses. Slaughter v. Insurance Co., 250 N.C. 265, 108 S.E. 2d 438 (1959). To withstand nonsuit, thus, the plaintiff must at least bring the loss within the coverage of the policy. Henderson v. Indemnity Co., 268 N.C. 129, 150 S.E. 2d 17 (1966). See 46 N.C.L. Rev. 178.
 The language used in the instant policy, “injuries sustained . . . solely through external, violent and accidental means,” has been interpreted to mean that the cause of the allegedly compensable event must be accidental in nature. Henderson v. Indemnity Co., supra; Skillman v. Insurance Co., 258 N.C. 1, 127 S.E. 2d 789 (1962); Slaughter v. Insurance Co., supra. Although the lack of direct evidence that Rogers did indeed shoot Eason weakens the defendant’s contention that Eason’s death was the result of an intentional act and thus excluded from coverage, this same paucity of evidence will not allow us to say that it has been shown that Eason’s death was caused by an accident. We hold that the evidence of the plaintiff herein does not establish that the shooting of Eason was solely a result of “accidental means.” It follows that the nonsuit was properly allowed.
Affirmed.
PariceR and VaughN, JJ., concur.